DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 18, 2018, February 21, 2019 and October 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group II – Claims 14-20 in the reply filed on November 23, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 14-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the semiconductor package" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the semiconductor device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 21 and 22 are rejected for inheriting the deficiencies of claim 14.
Claim 15 recites the limitation “a semiconductor package” in line 3.  This limitation appears to be referring back to the original limitation found in line 1 of claim 15.  Thus, the limitation in line 3 should be changed to “the semiconductor package”.
Claims 16-19 are rejected for inheriting the deficiencies of claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. 2005/0121804 (called Kuo hereinafter and applicant disclosed art) in view of Kuang 6946726.

Regarding independent claim 14, Kuo teaches, in Figure 2B, an apparatus (Fig. 2B), comprising: 

at least one contact at a surface of the semiconductor package and electrically coupled to the at least one functional terminal.
Kuo fails to teach the terminals including at least one testing terminal and at least one functional terminal, the at least one testing terminal and the at least one functional terminal electrically coupled to a bond pad on an active surface of a semiconductor die via a redistribution material; and at least one contact at a surface of the semiconductor package and electrically coupled to the at least one functional terminal.
Kuang teaches, in Fig 2A, the terminals including at least one testing terminal and at least one functional terminal (plurality of metal pads 54; Column 5 lines 19-27), the at least one testing terminal and the at least one functional terminal electrically coupled to a bond pad (44) on an active surface (top of semiconductor die 36) of a semiconductor die (36) via a redistribution material (56); and at least one contact (48) at a surface (top of 32) of the semiconductor package (32) and electrically coupled to the at least one functional terminal (54).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Kuo with the testing and programing structure for a semiconductor die as described by Kuang for the purpose of packaging the semiconductor die with a die carrier which allows repeated testing of the semiconductor die without direct contact with the semiconductor die.

	Regarding claim 21, Kuo and Kuang teach the apparatus of claim 14, Kuang further teaches, in Figure 2A, comprising: circuitry of the semiconductor device electrically coupled to the at least one functional terminal of the semiconductor device to facilitate programming the circuitry (Column 5 lines 19-27).

	Regarding claim 22, Kuo and Kuang teach the apparatus of claim 14, Kuo further teaches comprising a dielectric material (para [0036]; polymer layer 192b) on, and at least partially covering, the redistribution material, wherein the at least one testing terminal is exposed by an opening (154 and 158) defined in the dielectric material.

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang in view of Yoon et al. 2010/0007007 (called Yoon hereinafter).

Regarding independent claim 15, Kuang teaches, in Figure 2A, a method of testing a semiconductor package (32), comprising: 
placing at least one probe needle (Column 5 lines 19-27; electrical connections from external environment) in electrical and physical contact with at least one terminal (54) of a semiconductor package (32); 
providing one or more test electrical signals from the at least one probe needle to the semiconductor package through the at least one terminal (Column 5 lines 19-27; testing mode through metal pads 54).
Kuang fails to teach detecting signals indicative of a charge loss or programming margin shift.
Yoon teaches detecting signals indicative of a charge loss or programming margin shift (para [0082]; charge loss detection).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Kuang with the charge loss detection in a semiconductor package as described by Yoon for the purpose of detection potential damage to the semiconductor package due to moisture absorption.

Regarding claim 16, Kuang and Yoon teach the method of claim 15, Kuang further teaches further comprising reprogramming circuitry of the semiconductor package responsive to the detected signals (Column 5 lines 19-27; programming mode).
Regarding claim 17, Kuang and Yoon teach the method of claim 16, Kuang further teaches wherein reprogramming circuitry of the semiconductor package comprises using at least one package contact to program circuitry of the semiconductor package (Column 5 lines 19-27; uses the metal pads 54 to program the circuitry within the semiconductor package).

Regarding claim 18, Kuang and Yoon teach the method of claim 17, Kuang further teaches wherein the at least one package contact is remote from the at least one terminal (Fig. 2A; plurality of metal pads 54 could be used to test/program the semiconductor die so one pad may be used for testing and another for programming).

Regarding claim 19, Kuang and Yoon teach the method of claim 15, Yoon further teaches wherein the semiconductor package is a wafer-level-chip-scale-package (para [0010]; wafer level package).

Allowable Subject Matter
Claim 20 is indicated as allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 20, the prior arts of record taken alone or in combination fail to teach or suggest:
“providing one or more test signals to a first portion of an exposed first redistribution material electrically coupled to the at least one testing bond pad of the semiconductor device; detecting signals indicative of a charge loss or programming margin shift; and reprogramming circuitry of the semiconductor device responsive to the detected signals by providing reprogramming signals to an exposed second redistribution material electrically coupled to the at least one functional bond pad of the semiconductor device,” when used in combination with all other limitations of claim 20.












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bill et al. discloses “Built-in-self-test (BIST) of flash memory cells and implementation of BIST interface” (see 2004/0049724)
Jung et al. discloses “Flip chip semiconductor package for testing bump and method of fabricating the same” (see 2005/0248011)
Wangerin et al. discloses “Charge loss correction” (see 2011/0297838)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867